323 F.2d 655
Thomas J. McGOWAN, Appellant,v.UNITED STATES of America, Appellee.
No. 20450.
United States Court of Appeals Fifth Circuit.
October 15, 1963.

Appeal from the United States District Court for the Southern District of Florida; David W. Dyer, District Judge, D.C., 222 F. Supp. 329 on remand from 5 Cir., 296 F.2d 252 which reversed D.C., 195 F. Supp. 201.
David W. Palmer, Crestview, Fla., for appellant.
Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Atty., Dept. of Justice, Washington, D. C., Edith House, Asst. U. S. Atty., Miami, Fla., Meyer Rothwacks, Martin B. Cowan, Melva M. Graney, Attys., Dept. of Justice, Washington, D. C., William A. Meadows, Jr., U. S. Atty., Lavinia L. Redd, Asst. U. S. Atty., for the United States.
Before RIVES and JONES, Circuit Judges, and DAWKINS, Jr., District Judge.
PER CURIAM.


1
The facts involved in this appeal and the applicable law are well set forth in the findings and conclusions of the district court. 222 F. Supp. 329. We are in agreement with the district court and its judgment is


2
Affirmed.